   Case 3:19-cv-00663-B Document 59 Filed 12/14/20               Page 1 of 3 PageID 468


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

C-BONS INTERNATIONAL GOLF                   §
GROUP, INC.,                                §
                                            §
              Plaintiff,                    §
                                            §
      v.                                    §        CIVIL ACTION NO.: 3:1 9-cv-00663-B
                                            §
LEXINGTON INSURANCE CO.,                    §
WILLIS TOWERS WATSON US                     §
LLC, and WILLIS OF ILLINOIS,                §
INC.                                        §
                                            §
              Defendants.                   §
                                            §

     STIPULATION OF DISMISSAL WITH PREJUDICE AS TO WILLIS TOWERS
        WATSON US LLC AND WILLIS TOWERS WATSON MIDWEST, INC.,
            SUCCESSOR BY MERGER TO WILLIS OF ILLINOIS, INC.

      Pursuant to Federal Court of Civil Procedure 41(a)(1)(A)(ii) Plaintiff C -Bons

International Golf Group, Inc., and Defendants Willis Towers Watson Midwest, Inc., successor

by merger to Willis of Illinois, Inc. and Willis Towers Watson US LLC (collectively, “Willis”),

hereby stipulate and agree to a dismissal of Willis in the above-captioned action, with prejudice,

each party to bear its own Court costs.

Dated: December 14, 2020.


 /s/ Edward J. Baines                               /s/ Joseph E. Ackels, Sr.
Sheryl Kao                                          Joseph E. Ackels, Sr.
State Bar No. 24036874                              State Bar No. 00829980
Martin, Disiere, Jefferson & Wisdom, LLP            Henry J. Ackels
kao@mdjwlaw.com                                     State Bar No. 00829950
9111 Cypress Waters Blvd., Suite 250                Ackels & Ackels, LLP
Dallas, Texas 75019                                 3030 LBJ Freeway, Suite 1550
214-420-5500                                        Dallas, TX 75234
214-420-5501 (fax)                                  Telephone: 214-267-8600
      Case 3:19-cv-00663-B Document 59 Filed 12/14/20          Page 2 of 3 PageID 469


and                                              Facsimile: 214-267-8605
                                                  joe@ackelslaw.com
Christopher W. Martin                            henry@ackelslaw.com
State Bar No. 24076534
Martin, Disiere, Jefferson & Wisdom, LLP         Attorneys for Plaintiff
martin@mdjwlaw.com
Niels Esperson Building
808 Travis, 20th Floor
Houston, Texas 77002
713-632-1701
713-222-0101 (fax)

and

Edward J. Baines
Admitted Pro Hac Vice
Federal Bar No. 06776
ted.baines@saul.com
500 E. Pratt Street, Suite 900
Baltimore, MD 21202-3 133
410-332-8954
410-332-8953 (fax)

Amy L. Piccola
Admitted Pro Hac Vice
am y.piccola@saul.com
Centre Square West, 38th Fl.
1500 Market Street
Philadelphia, PA 19102
215-972-8405
215-972-1871 (fax)

Attorneys for Defendants Willis
Towers Watson Midwest, Inc.,
successor by merger to Willis of
Illinois, Inc. and Willis Towers
Watson US LLC




                                           -2-
   Case 3:19-cv-00663-B Document 59 Filed 12/14/20            Page 3 of 3 PageID 470


                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of this STIPULATION OF DISMISSAL
WITH PREJUDICE AS TO WILLIS TOWERS WATSON US LLC AND WILLIS
TOWERS WATSON MIDWEST, INC., SUCCESSOR BY MERGER TO WILLIS
TOWERS WATSON LLC has been served this 14th day of December 2020, by electronic filing
as follows:

                                  Joseph E. Ackels, Sr.
                                State Bar No. 00829980
                                     Henry J. Ackles
                                State Bar No. 00829950
                                ACKELS & ACKELS, LLP
                             3030 LBJ Freeway, Suite 1550
                                    Dallas, TX 75234
                               Telephone: 214-267-8600
                               Facsimile: 214-267-8605
                                   joe@ackelslaw.com
                                 henry@ackelslaw.com
                                 Attorneys for Plaintiff

                                  Brett A. Wallingford
                                 State Bar No. 00797618
                                        ZELLE LLP
                               901 Main Street, Suite 4000
                                 Dallas, TX 75202-3 975
                                Telephone: 214-742-3000
                                Facsimile: 214-760-8994
                                bwallingford@zelle.com

                                 Courtney E. Murphy
                             HINSHAW & CULBERTSON LLC
                                  800 Third Avenue
                                 New York, NY 10022
                               Telephone: 212-471-6200
                              cmurphy@hinshawlaw.com

                  Attorneys for Defendant Lexington Insurance Company


                                                By:    /s/ Edward J. Baines
                                                      Edward J. Baines




                                          -3-
